 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 1 of 16 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


JOSE ALVAREZ,                                       Case No.:

               Plaintiff,
                                                    JURY TRIAL DEMANDED
       v.
                                     COMPLAINT FOR VIOLATIONS OF
VIVINT SOLAR, INC., DAVID BYWATER, FEDERAL SECURITIES LAWS
DAVID F. D’ALESSANDRO, BRUCE
MCEVOY, JAY D. PAULEY, TODD R.
PEDERSEN, ELLEN S. SMITH, JOSEPH S.
TIBBETTS, JR., and PETER F. WALLACE,

               Defendants.



        Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

 personal knowledge with respect to himself, and upon information and belief based upon, inter

 alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.       This action concerns a proposed transaction announced on July 6, 2020, pursuant to

which Vivint Solar, Inc. (“Vivint” or the “Company”) will be acquired by Sunrun, Inc. (“Sunrun”)

(“Proposed Transaction”).

       2.       On July 6, 2020, the Board of Directors of Vivint (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger and

reorganization (the “Merger Agreement”) in an all-stock deal, pursuant to which Vivint

shareholders will receive 0.55 shares of Sunrun common stock for each share of Vivint common

stock they own (the “Merger Consideration”).

       3.       On August 14, 2020, in order to convince Vivint’s stockholders to vote in favor of

the Proposed Transaction, Defendants filed a materially incomplete and misleading preliminary S-4
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 2 of 16 PageID #: 2




Registration Statement (the “Registration Statement”) with the United States Securities and

Exchange Commission (“SEC”).

        4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, Plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

        5.       In addition, a special meeting of Vivint’s stockholders will be held to vote on the

Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Registration Statement is disclosed prior to the

Stockholder Vote so Vivint stockholders can properly exercise their corporate voting rights and

make an informed decision on whether to vote in favor of the merger.

                                   JURISDICTION & VENUE

        6.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections 14(a)

and 20(a) of the 1934 Act and Rule 14a-9.

        7.       This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue will

have an effect in this District; (b) a substantial portion of the transactions and wrongs complained

of herein, occurred in this District; and (c) certain Defendants have received substantial




                                                   2
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 3 of 16 PageID #: 3




compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.

                                          THE PARTIES

        9.        Plaintiff is, and has been continuously throughout all times relevant hereto, a

Vivint shareholder.

        10.       Defendant Vivint is a Delaware corporation and a party to the Merger Agreement.

Vivint shares are traded on the NYSE under the ticker symbol “VSLR.”

        11.       Defendant David Bywater is Chief Executive Officer and a director of the

Company.

        12.       Defendant David F. D’Alessandro is a director of the Company.

        13.       Defendant Bruce McEvoy is a director of the Company.

        14.       Defendant Jay D. Pauley is a director of the Company.

        15.       Defendant Todd R. Pedersen is a director of the Company.

        16.       Defendant Ellen S. Smith is a director of the Company.

        17.       Defendant Joseph S. Tibbetts, Jr. is a director of the Company.

        18.       Defendant Peter F. Wallace is a director of the Company.

                                               FACTS

        19.       Vivint is a full-service residential solar provider in the United States. Founded in

2011, Vivint provides homeowners with simple and affordable clean energy. With the help of Vivint,

homeowners can power their homes with clean, renewable energy, typically achieving significant

financial savings over time. Vivint designs and installs solar energy systems for homeowners and

offers monitoring and maintenance services.

        20.       Sunrun is one of the nation’s leading home solar, battery storage, and energy



                                                  3
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 4 of 16 PageID #: 4




services companies. Founded in 2007, Sunrun pioneered the residential solar service model, creating

a low-cost solution for customers seeking to lower their energy bills. Sunrun’s home battery

solution, Brightbox, brings families affordable, resilient, and reliable energy.

          21.      On July 6, 2020, Vivint’s Board caused the Company to enter into the Merger

Agreement. The Merger Agreement provides that Vivint will merge with and into Viking Merger

Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Sunrun, with the Company

surviving as a wholly-owned subsidiary of Sunrun

          22.      At the Effective Time (as defined in the Merger Agreement), and as a result of the

Merger:

          Each share of Company Common Stock issued and outstanding immediately prior to
          the Effective Time (each such share, a “Company Share”) (other than Company
          Shares owned by Parent, Merger Sub, any other wholly owned subsidiary of Parent
          or the Company immediately prior the Effective Time, including Company Shares
          held in treasury by the Company, and in each case not held on behalf of third parties
          (collectively, the “Cancelled Company Shares”)) shall be converted automatically
          into and shall thereafter represent the right to receive a number of shares of Parent
          Common Stock equal to the Exchange Ratio [0.55] (the “Per Share Merger
          Consideration”)

          23.      The Merger Consideration is unfair because, among other things, the intrinsic value

of the Company is in excess of the amount the Company’s stockholders will receive in connection

with the Proposed Transaction.

          24.      It is therefore imperative that the Company shareholders receive the material

information that Defendants have omitted from the Registration Statement so that they can

meaningfully assess whether the Proposed Transaction is in their best interests prior to the vote.

          25.      Section 6.1 of the Merger Agreement has a “no solicitation” clause that prevents

Vivint from soliciting alternative proposals and constraints its ability to negotiate with potential

buyers:



                                                   4
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 5 of 16 PageID #: 5




    SECTION 6.1 No Solicitation by Company; Company Acquisition Proposals.

    (a) Except as expressly permitted by this Section 6.1, from the date of this
    Agreement until the Effective Time or, if earlier, the valid termination of this
    Agreement in accordance with Section 8.1, the Company shall not, shall cause its
    subsidiaries and its and its subsidiaries’ respective executive officers and directors,
    and will use reasonable best efforts to cause the Company Joint Ventures and the
    Company’s and its subsidiaries’ and the Company Joint Ventures’ respective
    directors, officers, employees, investment bankers, attorneys, accountants and other
    advisors or representatives (collectively, “Representatives”) not to, directly or
    indirectly, (i) initiate, solicit or knowingly encourage or facilitate any inquiries with
    respect to, or the making of, or that could reasonably be expected to lead to, any
    Company Acquisition Proposal, (ii) engage in any negotiations or discussions with
    any Third Party concerning any Company Acquisition Proposal, or provide access to
    its properties, books and records or any confidential or nonpublic information or data
    to any Third Party relating to the Company, any of its subsidiaries, any of the
    Company Joint Ventures or any Company Project, or have or participate in any
    discussions with any Third Party, in connection with any of the foregoing, or (iii)
    unless this Agreement has been validly terminated in accordance with its terms,
    approve, authorize or enter into any term sheet, letter of intent, commitment,
    memorandum of understanding, agreement in principle, acquisition agreement,
    merger agreement or other agreement (whether written or oral, binding or
    nonbinding) in connection with or relating to any Company Acquisition Proposal
    (other than an Acceptable Confidentiality Agreement). The Company also agrees
    that, immediately following the execution of this Agreement, it shall (and shall use
    reasonable best efforts to cause each of its subsidiaries and its and their
    Representatives to) immediately (1) cease any solicitations, discussions or
    negotiations with any Third Party in connection with a Company Acquisition
    Proposal or any potential Company Acquisition Proposal or that would otherwise be
    prohibited by the first sentence of this Section 6.1(a), and (2) terminate each Third
    Party’s access to any physical or electronic data rooms relating to any potential
    Company Acquisition Proposal. The Company also agrees that following the
    execution of this Agreement it will promptly request each Third Party that has prior
    to the date hereof executed a confidentiality agreement that is currently in effect in
    connection with a Company Acquisition Proposal or potential Company Acquisition
    Proposal to return or destroy all confidential information furnished to such Third
    Party by or on behalf of it or any of its subsidiaries prior to the date hereof. The
    Company shall promptly (and in any event within one Business Day after the
    Company’s Knowledge of any such event) notify Parent of the receipt of (1) any
    Company Acquisition Proposal after the execution of this Agreement, (2) any
    inquiry, proposal, offer or request for information with respect to, or that could
    reasonably be expected to result in or lead to, a Company Acquisition Proposal, or
    (3) any discussions or negotiations sought to be initiated or continued with the
    Company, any of its subsidiaries or its or their Representatives concerning a
    Company Acquisition Proposal, which notice shall include a summary of the material
    terms of, and the identity of the Third Party making, such Company Acquisition



                                               5
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 6 of 16 PageID #: 6




       Proposal, inquiry, offer, proposal or request for information and an unredacted copy
       of any Company Acquisition Proposal, inquiry, offer, proposal or request for
       information (including any proposed transaction agreements (including any drafts
       thereof and all schedules and exhibits thereto) relating to any Company Acquisition
       Proposal) made in writing (including electronically) and a summary of terms and
       conditions of any Company Acquisition Proposal, inquiry, offer, proposal or request
       for information not made in writing. Commencing upon the provision of any notice
       referred to above, the Company shall (A) keep Parent (and its outside counsel)
       reasonably informed on a reasonably current basis regarding the status and terms of
       discussions and negotiations relating to any such Company Acquisition Proposal,
       request or inquiry and (B) provide to Parent as promptly as practicable and in any
       event within twenty-four hours following receipt or delivery thereof unredacted
       copies of all correspondence and other writings or media (whether or not electronic)
       exchanged between the Company and any Third Party containing any of the terms or
       conditions of any Company Acquisition Proposal, including any proposed transaction
       agreements (and any drafts thereof and all schedules and exhibits thereto).
       Notwithstanding anything to the contrary herein, the Company may grant a waiver,
       amendment or release under any confidentiality or standstill agreement (but solely to
       the extent necessary to allow for a confidential and nonpublic Company Acquisition
       Proposal to be made to the Company or its Board of Directors) so long as the
       Company promptly (and in any event within twenty-four hours thereafter) notifies
       Parent thereof (including the identity of such counterparty) after granting any such
       waiver, amendment or release.

       26.       In addition, Section 10.3 of the Merger Agreement requires Vivint to pay up to a

$54,000,000 “termination fee” in the event this agreement is terminated by Vivint and improperly

constrains the Company from obtaining a superior offer. Such a termination fee is excessive and

unduly restrictive to Vivint’s ability to consider other offers.

       27.       Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       28.       As alleged herein, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and misleading.




       29.       First, the Registration Statement omits material information regarding Vivint’s and


                                                  6
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 7 of 16 PageID #: 7




Sunrun’s financial projections.

       30.      With respect to Vivint’s financial projections, the Registration Statement fails to

disclose all line items used to calculate total costs, EBITDA, levered free cash flow, and net cash

flow. The Registration Statement also fails to disclose a reconciliation of all non-GAAP to GAAP

metrics.

       31.      With respect to Sunrun’s financial projections, the Registration Statement fails to

disclose all line items used to calculate total costs, EBITDA, levered free cash flow, and net cash

flow. The Registration Statement also fails to disclose a reconciliation of all non-GAAP to GAAP

metrics.

       32.      The disclosure of projected financial information is material information necessary

for stockholders to gain an understanding of the basis for any projections as to the future financial

performance of the combined company. In addition, this information is material and necessary for

stockholders to understand the financial analyses performed by the companies’ financial advisors

rendered in support of any fairness opinion.

       33.      Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors Morgan Stanley & Co. LLC (“Morgan

Stanley”) and BofA Securities, Inc. (“BofA”) and Sunrun’s financial advisors Credit Suisse

Securities (USA) LLC (“Credit Suisse”) in connection with the Proposed Transaction.

       34.      With respect to Morgan Stanley’s Trading Comparables Analysis of Vivint, the

Registration Statement fails to include: (i) the estimated number of fully diluted shares of Company

common stock and (ii) the net debt of the Company. This information must be disclosed to make the

Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.



                                                 7
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 8 of 16 PageID #: 8




       35.      With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis of Vivint,

the Registration Statement fails to include: (i) the Company’s estimated levered free cash flows, (ii)

unrestricted excess cash from loan facility financing, (iii) the individual inputs and assumptions

underlying the range of discount rates of 9.3% to 11.3%, (iv) Morgan Stanley’s basis for applying a

EBITDA multiple range of 12.0x to 16.0x, and (v) terminal values. This information must be

disclosed to make the Registration Statement not materially misleading to Vivint stockholders and

provide stockholders with full and relevant information in considering how to vote.

       36.      With respect to Morgan Stanley’s Discounted Equity Research Analysts’ Future

Price Targets of Vivint, the Registration Statement fails to include Morgan Stanley’s basis for

applying the range of discount rates of 9.3% to 11.3%. This information must be disclosed to make

the Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.

       37.      With respect to Morgan Stanley’s Trading Comparables Analysis of Sunrun, the

Registration Statement fails to include: (i) the estimated number of fully diluted shares of Sunrun

common stock and (ii) the net debt of Sunrun. This information must be disclosed to make the

Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.

       38.      With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis of

Sunrun, the Registration Statement fails to include: (i) Sunrun’s estimated levered free cash flows,

(ii) the individual inputs and assumptions underlying the range of discount rates of 9.4% to 11.4%,

(iii) Morgan Stanley’s basis for applying a EBITDA multiple range of 12.0x to 16.0x, and (iv)

terminal values. This information must be disclosed to make the Registration Statement not

materially misleading to Vivint stockholders and provide stockholders with full and relevant



                                                  8
 Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 9 of 16 PageID #: 9




information in considering how to vote.

       39.       With respect to Morgan Stanley’s Discounted Equity Research Analysts’ Future

Price Targets of Sunrun, the Registration Statement fails to include Morgan Stanley’s basis for

applying the range of discount rates of 9.4% to 11.4%. This information must be disclosed to make

the Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.

       40.       With respect to Morgan Stanley’s Pro Forma Levered Discounted Cash Flow

Analysis, the Registration Statement fails to include: (i) estimated levered free cash flows, (ii)

unrestricted excess cash from loan facility financing, (iii) the individual inputs and assumptions

underlying the range of discount rates of 9.3% to 11.3%, (iv) Morgan Stanley’s basis for applying a

EBITDA multiple range of 12.0x to 16.0x, and (v) terminal values. This information must be

disclosed to make the Registration Statement not materially misleading to Vivint stockholders and

provide stockholders with full and relevant information in considering how to vote.

       41.       With respect to BofA’s Selected Publicly Traded Companies Analysis of Vivint, the

Registration Statement fails to include the individual multiples and metrics for the companies

observed by BofA in the analysis. This information must be disclosed to make the Registration

Statement not materially misleading to Vivint stockholders and provide stockholders with full and

relevant information in considering how to vote.

       42.       With respect to BofA’s Discounted Cash Flow Analysis of Vivint, the Registration

Statement fails to include: (i) the Company’s stand-alone, levered, after-tax free cash flows, (ii) the

individual inputs and assumptions underlying the range of discount rates of 9.0% to 12.0%, (iii)

BofA’s basis for applying exit multiples of 0.5x to 0.9x, and (iv) terminal values. This information

must be disclosed to make the Registration Statement not materially misleading to Vivint



                                                  9
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 10 of 16 PageID #: 10




stockholders and provide stockholders with full and relevant information in considering how to vote.

       43.      With respect to BofA’s Selected Publicly Traded Companies Analysis of Sunrun, the

Registration Statement fails to include the individual multiples and metrics for the companies

observed by BofA in the analysis. This information must be disclosed to make the Registration

Statement not materially misleading to Vivint stockholders and provide stockholders with full and

relevant information in considering how to vote.

       44.      With respect to BofA’s Discounted Cash Flow Analysis of Sunrun, the Registration

Statement fails to include: (i) Sunrun’s stand-alone, levered, after-tax free cash flows, (ii) the

individual inputs and assumptions underlying the range of discount rates of 10.0% to 13.5%, (iii)

BofA’s basis for applying exit multiples of 1.1x to 1.5x, and (iv) terminal values. This information

must be disclosed to make the Registration Statement not materially misleading to Vivint

stockholders and provide stockholders with full and relevant information in considering how to vote.

       45.      With respect to BofA’s Has/Gets Analysis, the Registration Statement fails to

include: (i) the individual inputs and assumptions underlying the range of discount rates of 10.0% to

13.5% and (ii) BofA’s basis for applying a perpetuity growth rate of 0.0% to 1.0%. This

information must be disclosed to make the Registration Statement not materially misleading to

Vivint stockholders and provide stockholders with full and relevant information in considering how

to vote.

       46.      With respect to Credit Suisse’s Selected Public Companies Analysis—Sunrun, the

Registration Statement fails to include: (i) the individual companies and (ii) the multiples and

metrics for the individual companies observed by Credit Suisse in the analysis. This information

must be disclosed to make the Registration Statement not materially misleading to Vivint

stockholders and provide stockholders with full and relevant information in considering how to vote.



                                                 10
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 11 of 16 PageID #: 11




       47.       With respect to Credit Suisse’s Selected Public Companies Analysis—Vivint Solar,

the Registration Statement fails to include the individual companies, multiples and metrics for the

companies observed by Credit Suisse in the analysis. This information must be disclosed to make the

Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.

       48.      With respect to Credit Suisse’s Levered Sum-of-the-Parts (SOTP) Discounted Cash

Flow Analysis—Sunrun, the Registration Statement fails to include: (i) S the individual inputs and

assumptions underlying the range of discount rates of 10.5% to 13.0% and 9.0% to 100%, (ii) Credit

Suisse’s basis for applying perpetuity growth rate range of 4.0% to 5.0%, and (iii) terminal values.

This information must be disclosed to make the Registration Statement not materially misleading to

Vivint stockholders and provide stockholders with full and relevant information in considering how

to vote.

       49.      With respect to Credit Suisse’s Levered Sum-of-the-Parts (SOTP) Discounted Cash

Flow Analysis—Vivint Solar, the Registration Statement fails to include: (i) the individual inputs and

assumptions underlying the range of discount rates of 10.5% to 13.0% and 9.0% to 100%, (ii) Credit

Suisse’s basis for applying perpetuity growth rate range of 4.0% to 5.0%, and (iii) terminal values.

This information must be disclosed to make the Registration Statement not materially misleading to

Vivint stockholders and provide stockholders with full and relevant information in considering how

to vote.

       50.      With respect to Credit Suisse’s Implied Exchange Ratio Analyses the Registration

Statement fails to include: (i) estimated synergies, (ii) the individual inputs and assumptions

underlying the range of discount rates of 9.0% to 13.0%, and (iii) Credit Suisse’s basis for applying

perpetuity growth rate range of 0.0% to 2.0%. This information must be disclosed to make the



                                                 11
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 12 of 16 PageID #: 12




Registration Statement not materially misleading to Vivint stockholders and provide stockholders

with full and relevant information in considering how to vote.

          51.   The omission of the above-referenced material information renders the Registration

Statement false and misleading.

          52.   The above-referenced omitted information, if disclosed, would significantly alter the

total mix of information available to the Company’s stockholders.

                                     CLAIMS FOR RELIEF

                                             COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

requires that proxy communications with stockholders shall not contain “any statement which, at the

time and in the light of the circumstances under which it is made, is false or misleading with respect

to any material fact, or which omits to state any material fact necessary in order to make the

statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          55.   Defendants issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Registration Statement and the use of their name in the Registration

Statement, which fails to provide critical information regarding, among other things, the financial

projections that were prepared by the Company and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.




                                                 12
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 13 of 16 PageID #: 13




          56.    In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. By virtue of their roles as officers and/or

directors, each of the Individual Defendants were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to stockholders as required.

          57.    The preparation of a Registration Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence.

Defendants were negligent in preparing and reviewing the Registration Statement. Defendants were

also negligent in choosing to omit material information from the Registration Statement or failing to

notice the material omissions in the Registration Statement upon reviewing it, which they were

required to do carefully.

          58.    The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law.

                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          59.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.    The Individual Defendants acted as controlling persons of the Company within the




                                                  13
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 14 of 16 PageID #: 14




meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of the Company, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       61.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       62.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Registration Statement.

       63.       In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Registration Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.



                                                  14
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 15 of 16 PageID #: 15




       64.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       65.       As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       66.       Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.      In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.      Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required in

 it or necessary to make the statements contained therein not misleading;

         D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

 well as Rule 14a-9 promulgated thereunder;

         E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

         F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND



                                                  15
Case 1:20-cv-04000-EK-LB Document 1 Filed 08/27/20 Page 16 of 16 PageID #: 16




        Plaintiff hereby requests a trial by jury on all issues so triable.
Dated: August 27, 2020

                                               MOORE KUEHN, PLLC

                                               /s/Justin Kuehn
                                               Justin A. Kuehn
                                               Fletcher W. Moore (pro hac vice motion forthcoming)
                                               30 Wall Street, 8th floor
                                               New York, New York 10005
                                               Tel: (212) 709-8245
                                               jkuehn@moorekuehn.com
                                               fmoore@moorekuehn.com

                                               Attorneys for Plaintiff




                                                 16
